DETAILED ACTION
This Office Action is in response to the communication(s) filed on 5/20/2022.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
Claims 10, 13-15, 17, 19-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 10, 13-15, 17, 19-25 are rejected under 35 U.S.C. 112(a) because claims 10, 15, and 22 recites:
“receiving a torque reserve value that is less than the desired engine output torque”. There is no support in the specification for the torque reserve value being less than the desired engine output torque.
“the torque fraction value being between zero and one”. There is no support in the specification for the torque fraction value being between zero and one. Furthermore, there is no recitation of “zero and one” in specification.
“actuating, concurrent with actuating the spark timing actuator, a fuel actuator and an air actuator to operate an engine lean to achieve an ultimate torque based on the desired engine output torque and the torque reserve value” (for claims 10 and 15, similar limitation for claim 22 replacing spark, fuel and air actuator with fast and slow). There is no support in the specification for actuating the spark timing actuator, fuel actuator and the air actuator concurrently to operate the engine clean to achieve an ultimate torque based on the desired engine output torque and the torque reserve value. Furthermore, there is no recitation of “concurrent” in the specification, “lean” appears once in the specification, and no recitation of achieving ultimate torque based on the desired engine output torque and the torque reserve value.
It is noted that the arguments/ alleged support provided on page 7 or remarks filed by Applicant’s representative does not disclose the recitations discussed in the 35 U.S.C. 112(a) rejections above.
Response to Arguments
 With regards to the arguments of the prior art not disclosing the newly amended subject matter, see rejection below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 13-15, 17, and 19-25 are rejected under 35 U.S.C. 103 as being unpatentable over Whitney et al. (US 2011/0270509 A1), in view of Surnilla et al. (US 2004/0144360 A1).
Regarding claims 10, 15, and 22, Whitney discloses a method and system for improving torque actuation response, comprising: a slow actuator (for example, throttle) structured to affect torque output of an engine; a fast actuator (for example spark plug, fuel injector) structured to affect torque output of the engine; and one or more processors (controller/ ECU), the one or more memory devices configured to store instructions thereon that, when executed by the one or more processors, cause the one or more processors to: receiving a desired engine output torque (immediate torque request); receiving a torque reserve value (predicted torque request - immediate torque = reserve) that is less than the desired engine output torque (immediate torque request, reserve is used to power accessories); determining a torque fraction value based on the desired engine output torque and the torque reserve value, the torque fraction value being between zero and one (immediate torque request/ (immediate torque request + reserve value))[Wingdings font/0xE0] (immediate torque request/ (predicted torque request); actuating a spark timing actuator to retard spark timing based on the torque fraction value to achieve the desired engine output torque (spark is retarded to created the torque reserve to achieve immediate torque request); 
Whitney discloses the invention above.
Whitney appears silent as to wherein the built-up torque reserve can be achieved by running the engine lean.
	Surnilla teaches wherein the built-up torque reserve can be achieved by running the engine lean (paragraph 0037) in order to increase engine efficiency.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the present invention to modify the reference of Whitney to having the Built-up torque reserve being achieved by the engine running lean in order to increase engine efficiency.
For clarity, as modified, Whitney discloses actuating a throttle to draw in air, inject fuel, and retard a spark timing to operate the engine lean while generating a torque reserve to achieve an ultimate torque (predicted torque request) based on the desired engine output torque and the torque reserve value (predicted torque request = immediate torque request + torque reserve) (see at least paragraph 0065-0066 of Whitney). 
Regarding claim 13, Whitney further discloses wherein the torque reserve is based on activation of various combinations of relatively fast and relatively slow torque actuators (see at least paragraph 0003, 0024, 0050-0061, 0065).
Regarding claim 14, Whitney further discloses wherein the relatively fast torque actuators include fuel actuator and the spark timing actuator and the relatively slow torque actuators include the air actuator (see at least paragraph 0003, 0024, 0050-0061).
Regarding claims 17, 21, and 23, Whitney further discloses wherein the torque reserve is configured to meet anticipated future or supplemental torque demands from one or more vehicle systems (see at least paragraph 0066).
Regarding claim 19, Whitney further discloses wherein the control system is configured to actuate one or more of relatively fast torque actuators and relatively slow torque actuators to achieve the torque reserve value (paragraph 0065).
Regarding claims 20 and 24, Whitney further discloses wherein the relatively fast torque actuators include fuel the actuator and spark actuator and the relatively slow torque actuator include the air actuator (see at least paragraph 0003, 0024, 0050-0061).
Regarding claim 25, Whitney further discloses wherein the one or more memory devices are further configured to store instructions thereon that, when executed by the one or more processors, cause the one or more processors to: actuator the fast actuator including a spark timing actuator to retard spark timing based on the torque fraction value to achieve the desired engine output torque (see at least paragraph 0065-0066, fig. 1 with engine control module and fig. 2).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO EN MO whose telephone number is (571)272-9970. The examiner can normally be reached Monday-Friday 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/XIAO EN MO/Primary Examiner, Art Unit 3747